Citation Nr: 1225875	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968 and from January 1969 to March 1970.  The appellant is the Veteran's surviving spouse.

This case arose before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Louisville, Kentucky, Department of Veterans' Affairs (VA), Regional Office (RO) that denied entitlement to service connection for the cause of the Veteran's death.

The Board notes that in March 2012, the appellant submitted another VA 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing The American Legion as her representative.  The American Legion has not had the opportunity to prepare an Informal Hearing Presentation; however, since the need for a remand for additional development is manifest in this case, there is no prejudice to the appellant because such comment will be provided following the development requested below.


REMAND

At the time of his death, the Veteran was service-connected for paranoid schizophrenia, evaluated as 100 percent disabling, and for mild hemolytic anemia, evaluated as noncompensably disabling.  The original death certificate indicates that he died of lung cancer, with no other conditions contributing to death.  However, an amended death certificate shows coronary artery disease (CAD) as contributing to the Veteran's death.

The appellant contends that the Veteran's death was related to service or to his service-connected paranoid schizophrenia.  She has asserted that his schizophrenia lead to a heart problem that, according to the amended death certificate, had contributed to his death.  She also noted that the Veteran had had repeated bouts of pneumonia/bronchitis in service; she argued that these episodes contributed to the onset of lung cancer.  She also alleged that the Veteran developed a nicotine addiction in service that ultimately resulted in the fatal lung cancer.

The record indicates that the Veteran may have been in receipt of Social Security disability benefits.  As these records may be pertinent to the appellant's claim, they must be obtained prior to a decision in this case.  The record also suggests that, at one point, the Veteran was receiving disability payments from the Post Office.  As these may be relevant to the claim under consideration, these records should also be obtained.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

While the record does contain voluminous records from VA, these indicated that the Veteran had also received treatment from Brown Cancer Center, a private facility.  These records were never requested by the RO.  Finally, at the time of his death, the Veteran was an inpatient at the Hospice and Palliative Care Center of Louisville.  Efforts to obtain these records must also be made.  See 38 C.F.R. § 3.159(c)(1) (2011).

A May 2012 Informal Hearing Presentation, submitted by Disabled American Veterans (the appellant's prior representative), cited to medical treatises in support of the appellant's claim that the Veteran's service-connected paranoid schizophrenia played a causative role in the development of CAD, which the amended death certificate indicates contributed to the Veteran's death.  If the appellant wishes these treatises to be considered by the Board, they must be provided to the Board for consideration.

In April 2009, the Veteran's private physician submitted a letter in which the in-service episodes of pneumonia/bronchitis were noted, thereby suggesting a causative link between these episodes and his fatal lung cancer.  There is enough evidence of record to suggest to the Board that an etiological opinion must be obtained in order to address the appellant's various claims for service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request all records pertaining to any award of benefits to the Veteran, to include any Administrative Law Judge decision.  As many attempts as necessary must be made to obtain these records; all such attempts muse be documented in the claims folder.  The appellant is to be advised that she must fully cooperate in the attempt to obtain these records.  Efforts should be ended only after it is concluded that the records sought do not exist, or that further efforts to obtain these records would be futile.   

2.  Contact the Brown Cancer Center and request all records pertaining to treatment of the Veteran (all necessary releases must be obtained from the appellant).  All efforts made to obtain these records must be fully documented for inclusion in the claims folder. The appellant is to be advised that she must fully cooperate in the attempt to obtain these records.   The appellant and her representative must be advised of these efforts and, if VA cannot obtain these records, the appellant and her representative must be afforded the opportunity to obtain these records and submit them to VA.

3.  Contact the Hospice and Palliative Care of Louisville and request all records pertaining to treatment of the Veteran (all necessary releases must be obtained from the appellant).  All efforts made to obtain these records must be fully documented for inclusion in the claims folder. The appellant is to be advised that she must fully cooperate in the attempt to obtain these records.  The appellant and her representative must be advised of these efforts and, if VA cannot obtain these records, the appellant and her representative must be afforded the opportunity to obtain these records and submit them to VA.

4.  Contact the United States Postal Service and request all records pertaining to any award of disability benefits to the Veteran.  As many attempts as necessary must be made to obtain these records; all such attempts must be documented in the claims folder.  The appellant is to be advised that she must fully cooperate in the attempt to obtain these records.  Efforts should be ended only after it is concluded that the records sought do not exist, or that further efforts to obtain these records would be futile.   

5.  Copies of the medical treatises referred to in the May 2012 Informal Hearing Presentation must be submitted to the Board so that they may be taken into consideration.

6.  Refer the case to an appropriate VA examiner in order to obtain an opinion as to the etiology of the Veteran's fatal lung cancer.  The examiner must answer the following:

	(a) Did the Veteran suffer from a nicotine addiction that had its onset during active military service?

	(b) If the Veteran developed a nicotine addiction while on active duty, was this in-service addiction the sole, direct cause of his later diagnosed lung cancer?

	(c) Was the Veteran's fatal lung cancer related to the various respiratory complaints (to include pneumonia/bronchitis) noted in the service treatment records?

	(d)  Was CAD, which was noted on the amended death certificate as contributing to the Veteran's cause of death, related to either his service-connected paranoid schizophrenia, or was it in any way causally related to his active period of service?

A complete rationale for all opinions expressed must be provided, and must include a discussion of the facts and medical principles involved.

If the examiner determines that an opinion cannot be made without resort to mere speculation, it must be clear in the examiner's remarks whether it cannot be determined from the current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  After the above-requested development has been completed, the claim for service connection for the cause of the Veteran's death must be readjudicated.  If the decision remains adverse to the appellant, she and her representative must be provided with an appropriate Supplemental Statement of the Case (SSOC) and the case must be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


